SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
156
KA 07-02678
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JASON CURRY, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (BRENTON P. DADEY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered September 26, 2007. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]). Contrary to defendant’s
contention, County Court properly refused to suppress the handgun
found on his person by a police officer inasmuch as the officer had
reasonable suspicion to detain and subsequently frisk him (see
generally People v De Bour, 40 NY2d 210, 223). According to the
transcript of the suppression hearing, while investigating a reported
fight between two black males with handguns, the officer was informed
by three witnesses that the men involved in the fight had “just walked
in” a nearby market. The officer responded to the market immediately
and, upon opening the door to the market, he observed defendant in the
doorway. Defendant “stepped into” and attempted to “push past” the
officer, at which point the officer ordered defendant to stop. Based
on the information known to the officer and defendant’s furtive
behavior upon encountering the officer in the doorway, the officer had
reasonable suspicion to detain defendant (see id.; see generally
People v May, 81 NY2d 725, 728). The officer was also authorized to
frisk defendant once defendant moved his hand quickly toward his
waistband as the officer pulled him aside for questioning. “A
corollary of the statutory right to temporarily detain for questioning
is the authority to frisk if the officer reasonably suspects that he
[or she] is in danger of physical injury by virtue of the detainee
being armed” (De Bour, 40 NY2d at 223). It is well settled that a
                                 -2-                           156
                                                         KA 07-02678

police officer need not “await the glint of steel before [the officer]
can act to preserve his [or her] safety” (People v Benjamin, 51 NY2d
267, 271).




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court